DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this Examiner's Amendment was given on October 19, 2021, by John E. Johnson.

Amend the claims as follows:
	15. 	The nonwoven personal hygiene component of claim 17, wherein said nonwoven personal hygiene component has a surface area and said first spunbond layer, said second spunbond layer and said meltblown layer are thermally bonded together to form a plurality of bond points, wherein said plurality of bond points comprise up to about 25% of said surface area of said nonwoven personal hygiene component.

26. 	The nonwoven personal hygiene component of claim 17, wherein said nonwoven personal hygiene component has a surface area, and said first ribbon-shaped spunbond layer, said second ribbon-shaped spunbond layer, and said meltblown layer are thermally bonded together 

Allowable Subject Matter
Claims 4-7, 9, 15, 17, 18, and 20-26 are directed to an allowable product.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art, such as US Pub. No. 2006/0189956 to Catalan and USPN 6,471,910 to Haggard, does not appear to teach the specifically claimed nonwoven personal hygiene component comprising each of the claimed layers and composition of the layers. Specifically, the prior art does not appear to suggest each of the claimed structural limitation in combination with each and every claimed property.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.11 l(b) and MPEP § 707.07(a). Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786